Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28th, 2019 has been considered by the examiner. 

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Although the prior art discloses a method of fabricating an all-dielectric flat lens with low refractive index, characterized in that, the method comprises steps as follows: 
S1: selecting a dielectric substrate material and a lens structure material from an all-dielectric material with low refractive index, and this all-dielectric material is composed of dielectric pillars with a low refractive index not less than 2.5; 
S2: determining an incident wavelength                         
                            λ
                        
                     in a range of visible light from 390 nm to 780 nm; 
S3: according to the selected dielectric substrate material and the lens structure material, selecting the pillars with determined thickness and a periodic arrangement; 
S4: determining a lens radius R, a lens focal length f, and a lens type, and periodically sampling a circular area of a dielectric substrate with a radius of R to obtain a plurality of sampling points; 
S5: calculating a phase modulation required at a position r of each sampling point, and a calculation formula thereof is: for a divergent lens:                         
                            ϕ
                            
                                
                                    r
                                
                            
                            =
                             
                            
                                
                                    2
                                    π
                                
                                
                                    λ
                                
                            
                            (
                            
                                
                                    
                                        r
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        f
                                    
                                    
                                        2
                                    
                                
                            
                            -
                            
                                
                                    f
                                
                            
                            )
                        
                     for a convergent lens:                         
                            ϕ
                            
                                
                                    r
                                
                            
                            =
                             
                            -
                            
                                
                                    2
                                    π
                                
                                
                                    λ
                                
                            
                            (
                            
                                
                                    
                                        r
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        f
                                    
                                    
                                        2
                                    
                                
                            
                            -
                            
                                
                                    f
                                
                            
                            )
                        
                     wherein r is a distance to a center of the plane lens,
the prior art fail to teach or fairly suggest alone or combination the following:
a method of fabricating an all-dielectric flat lens with low refractive index … 
“according to each pillar with the selected periodic arrangement, calculating a phase modulation corresponding to each pillar unit; S6: comparing the obtained phase modulation with the phase modulation corresponding to each pillar unit obtained in the step S3 to obtain the pillar corresponding to each sampling point; S7: according to the obtained pillars, arranging different dielectric pillars with low refractive index and same thickness on the dielectric substrate, thereby obtaining the all-dielectric flat lens with low refractive index”.
Claims 2-4 are allowable due to dependency on independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kamali (US 2018/0292644), Capasso (US 2019/0154877), Khorasaninejad (US 2018/0216797), Mazur (US 2017/0160473), Tsai (US 2019/0196068) and Chen (Chen, X., Chen, M., Mehmood, M.Q., Wen, D., Yue, F., Qiu, C.-W. and Zhang, S. (2015), Longitudinal Multifoci Metalens for Circularly Polarized Light. Advanced Optical Materials, 3: 1201-1206) each disclose a method of fabricating an all-dielectric flat lens with low refractive index and selecting a dielectric substrate material and a lens structure material from an all-dielectric material with low refractive index, and this all-dielectric material is composed of dielectric pillars. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571)272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        12 May 2022

/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872